Citation Nr: 0428580	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-36 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
disc degeneration at the L5-S1 level, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from May and July 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (the RO).  

Procedural history

The veteran served on active duty for training (ADT) from 
April 1956 to March 1957, with subsequent periods of ADT and 
inactive duty training in connection with service in the 
Nebraska National Guard.

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
and a low back disability.  In a May 2003 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned a noncompensable disability rating.  A July 2003 
rating decision also granted service connection for disc 
degeneration at the L5-S1 level and assigned a 20 percent 
disability rating.  The veteran perfected an appeal as to the 
assigned disability ratings.

Issue not on appeal

The veteran's September 2002 claim also included a claim of 
entitlement to service connection for tinnitus.  In the May 
2003 rating decision, service connection was granted and a 10 
percent disability rating was assigned.  The veteran did not 
appeal that decision.  That issue is therefore not in 
appellate status.

The issue of entitlement to an increased (compensable) 
disability rating for service-connected bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



FINDINGS OF FACT

1.  The medical evidence indicates that the service-connected 
disc degeneration at the L5-S1 level is manifested by pain 
and a moderate limitation of motion.  

2.  The evidence of record does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's disc degeneration at the 
L5-S1 level, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
disc degeneration at the L5-S1 level have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5292 and 5293 (2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2003).

2.  The referral for consideration an increased disability 
rating for disc degeneration at the L5-S1 level on an 
extraschedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for disc degeneration at the L5-S1 level, which is 
which is currently evaluated as 20 percent disabling.  As 
noted in the Introduction, the bilateral hearing loss claim 
is being remanded to the RO for further development.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

As was noted in the Introduction, the concept of a well-
grounded claim was eliminated by the VCAA.  The current 
standard of review is as follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
October 2003 statement of the case (SOC) and the May 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations applicable to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated 
October 2002.  This letter advised the veteran of the 
provisions relating to the VCAA, to include advising him that 
he could provide medical evidence showing that his low back 
disability, hearing loss and tinnitus were related to 
military service.  Specifically, he was advised that he could 
provide the names, addresses, and approximate dates of 
treatment for all VA and non-VA health care providers who had 
treated him for his low back condition, hearing loss or 
tinnitus.  He was also informed that he could provide VA 
authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.
The Board finds that the October 2002 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate his claims, and properly indicated which portion 
of that information and evidence is to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement (NOD) that raises new 
issues.  See VAOPGCPREC 8-2003 (December 22, 2003).  This is 
the situation here.  In September 2002, the veteran filed a 
claim for service connection for a low back disability and 
bilateral hearing loss.  He was provided a VCAA notice 
regarding these claims by means of the October 2002 letter.  
In a May 2003 rating decision, service connection was granted 
for bilateral hearing loss and in a July 2003 rating decision 
service connection was granted for a low back disability.  
The veteran filed a NOD as to the assigned ratings.  
Therefore, in accordance with VAOPGCPREC 8-2003, the notice 
provisions of VCAA are not applicable as to the claims for 
increased initial ratings of the veteran's bilateral hearing 
loss and low back disability.  That is, because the veteran 
was provided with adequate VCAA notice in October 2002 in 
regard to his initial service connection claims, VA is not 
required to provide additional notice with respect to the 
subsequent "downstream" claims for increased ratings.  The 
Board therefore concludes, based on the VA OGC opinion, that 
furnishing the veteran with an additional VCAA notice is not 
required.  See 38 U.S.C.A. 7104(c) [the Board is bound in its 
decisions by precedent opinions of the chief legal officer of 
VA]. 

The Board additionally notes that even though the October 
2002 letter requested a response within two months, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one year period 
has since elapsed.

The veteran's bilateral hearing loss claim was adjudicated by 
the RO in May 2003 and the low back claim was adjudicated in 
July 2003, both prior to the expiration of the one-year 
period following the October 2002 notification of the veteran 
of the evidence necessary to substantiate his claims.  
However, this does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. §  ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decisions in May and July 2003).  Therefore, there 
is no prejudice to the veteran in proceeding to consider 
these claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the low back claim has been 
identified and obtained.  The evidence of record includes 
service medical records and the reports of VA examinations.  
The veteran was also scheduled for an additional VA 
examination in January 2004, but failed to appear without 
good cause shown.  The veteran and his representative have 
not identified any outstanding evidence.  

The Board notes that the veteran reported chiropractic 
treatment in an October 2002 VA examination, and further 
notified the RO in a December 2003 telephone conversation 
that he was treated for back pain by a private physician.  
The RO sent the veteran additional authorization forms in 
January 2004 in an attempt to obtain these records, but no 
response has been forthcoming.  

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).   The Board concludes that under the circumstances 
here presented, the RO fulfilled VA's statutory duty to 
assist the veteran.  

The Board also observes that the veteran secured the services 
of a representative, was provided with ample opportunity to 
submit evidence and argument in support of his claim, and was 
given the opportunity to appear at a personal hearing if he 
so desired.  See 38 C.F.R. § 3.103 (2003).  

In short, for the reasons expressed above, the Board finds 
that the development of the claim has been consistent with 
the provisions of the VCAA.  Accordingly, the Board will 
proceed to a decision on the merits as to the issues on 
appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson, 12 Vet. App. at 
126.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Specific rating criteria

The veteran filed his initial claim of entitlement to service 
connection of September 11, 2002, and the currently assigned 
20 percent rating has been made effective form that date.  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the veteran's service-connected disc 
degeneration at the L5-S1 level under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC. 3-2000 
(April 10, 2000); Green v. Brown, 10 Vet. App. 111, 117 
(1997).

The Board provided the veteran with the new regulatory 
criteria in the October 2003 SOC.  The veteran's 
representative submitted additional argument on his behalf in 
July 2004 and August 2004.  Therefore, there is no prejudice 
to the veteran in the Board adjudicating the claim.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

(i.)  The former schedular criteria

The veteran's service-connected disc degeneration at the L5-
S1 level has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5293 (2002) as 20 percent 
disabling.  

Former Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar] provided the following levels of disability:	
	
40% Severe;
	
20% Moderate;
	
10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2003).  It should 
also be noted that use of terminology such as "severe" by 
VA examiners and other medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2003).

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe; recurring attacks with little intermittent 
relief.  Moderate; recurring attacks were provided a 20 
percent rating and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 
2002).

Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes was as follows: 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of 10 at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 
23, 2002 to September 25, 2003).




(ii.) The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003). 

The 2002-3 version of the rating criteria specifically 
applicable to intervertebral disc syndrome was essentially 
unchanged, although renumbered, when the new rating formula 
for rating disabilities of the spine became effective 
September 26, 2003.  The current schedule for evaluating 
intervertebral disc syndrome provides the following: 

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes 

60 % With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months;

20 % With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 

10 % With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks 
during the past 12 months.

Note (1): For purposes of evaluations under diagnostic 
code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment. 

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003).


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

Service medical records from the Nebraska National Guard 
reveal that the veteran suffered a back injury during 
National Guard training in August 1961 while lifting a 
garbage can.  The injury resulted in a diagnosis of acute 
myositis of the paraspinal muscles.

There is no relevant medical evidence of record for the next 
40 years.  In October 2002, the veteran was afforded a VA 
medical examination.  The VA examiner noted flexion of the 
lumbosacral spine to be 0-80 degrees, with pain noted beyond 
40 degrees.  Extension was 0-20 degrees and was limited by 
pain.  Lateral bending was found to be 0-30 degrees right and 
left.  Objective evidence of painful motion was exhibited by 
verbalization and slow ratcheting movement at the end of the 
range of motion.  The examiner noted that while pain was 
elicited at the range of motion extremes, weakness, excess 
fatigability, lack of endurance and incoordination were not 
apparent.  No postural abnormalities or fixed deformities 
were identified.  Musculature of the back was balanced and 
4+/4+.  Deep tendon reflexes were 2+/2+ with normal sensory 
and vibratory sensation.  Neurological examination was 
unremarkable. 

During the October 2002 VA examination, the veteran also 
complained of having flare-ups of back pain about 2-3 times 
per year, with each episode lasting 2-4 days.  During such 
episodes, the veteran reported that his pain was a 6 or 7 on 
a scale of 10.  He also reported that during such flare-ups 
he experiences a 50 percent increase in limitation of motion 
and 75-80 percent functional impairment.  Precipitating 
events for such flare-ups include twisting, pulling, bending, 
lifting more than 25-30 pounds and riding in a car more than 
an hour to an hour and a half.  The veteran also reported 
that hot baths, heating pads, massage and an at-home self-
paced physical therapy program for stretching and mobility 
help to alleviate his symptoms during such flare-ups.

The veteran also reported to the October 2002 VA examiner 
that he occasionally uses a cane due to his condition.  He 
also reported that his back condition has had an adverse 
effect on his occupation in auto sales and service.  The 
veteran reports that he has been unable to perform automotive 
repair work or other work that requires bending such as 
changing tires.  The veteran also stated that his back 
condition has had an effect on his daily activities such as 
hunting, fishing, walking and performing simple daily 
domestic chores.

Radiological evidence accompanying the October 2002 VA 
examination revealed a mild disc space narrowing with vacuum 
phenomenon indicating severe disc degeneration at L5-S1.  
Overall alignment was found to be normal.  Mild anterior 
osteophytic spurring was noted at L2-L3 and L4-L5.  No 
compression deformities were found.  Vascular calcifications 
were within a nonaneurysmal abdominal aorta.  The overall 
diagnosis was spondylosis of the lumbar spine and severe disc 
degeneration at the L5-S1 level.

During the October 2002 VA examination, the veteran also 
reported being treated for back pain by a chiropractor and a 
private physician.  As noted above, the RO forwarded 
authorization forms to the veteran in an attempt to obtain 
these records, but no response was forthcoming.  Because such 
evidence is not of record, it cannot be used in analyzing the 
veteran's claim.

A review of the claims file and a report of the June 2002 VA 
examination were subsequently reviewed by a VA examiner in 
June 2003.  A physical examination of the veteran did not 
accompany this review, as the purpose of the examination was 
limited to obtaining a nexus opinion for service connection 
purposes.  No additional medical findings were added to those 
of the June 2002 examination.



Analysis

The veteran is seeking an increased disability rating for his 
service-connected disc degeneration at the L5-S1 level, which 
is currently evaluated as 20 percent disabling.  He 
essentially contends that the symptomatology associated with 
his back disorder is more severe than is contemplated by the 
currently assigned rating.

Assignment of diagnostic code 

The veteran's service-connected low back disability has been 
rated as intervertebral disc syndrome with limitation of 
lumbar spine motion under former Diagnostic Codes 5292 and 
5293, both discussed above.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected disc degeneration at L5-S1, the Board has 
determined that the most appropriate former diagnostic code 
for evaluation of the disability are the codes it is 
currently rated under, Diagnostic Codes 5292 and 5293.  The 
veteran's low back condition appears to involve principally 
pain and limitation of motion, which is congruent with former 
Diagnostic Code 5292  [limitation of motion of the lumbar 
spine].  Because the veteran has been diagnosed with severe 
disc degeneration at the L5-S1 level, and has complained of 
periodic flare-ups of symptomatology, former Diagnostic Code 
5293, involving intervertebral disc syndrome, may also be 
employed in this case.  

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the possible exception of 
intervertebral disc syndrome, are rated using the same 
criteria.  As explained above, the veteran's service-
connected disc degeneration is consistent with intervertebral 
disc syndrome, so the current Diagnostic Code 5243 is also 
applicable to the instant case.  

Schedular rating

(i.)  The former schedular criteria

The veteran currently has a 20 percent rating under former 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  A careful review of the medical evidence of 
record leads to a conclusion that the veteran does not 
manifest symptoms which would warrant a higher disability 
rating under this Diagnostic Code.  As explained above, the 
October 2002 VA examiner reported forward flexion of the 
lumbosacral spine to be 0-80 degrees, with pain noted beyond 
40 degrees.  Extension was 0-20 degrees and was limited by 
pain.  Lateral bending was found to be 0-30 degrees right and 
left.  While these measurements reflect some limitation of 
motion of the lumbar spine, range of motion was close to 
full.  Therefore, the criteria for a 40 percent rating, 
consistent with severe limitation of motion of the lumbar 
spine, is not met or approximated.

Moreover, a higher disability rating is not warranted under 
former Diagnostic Code 5293, effective prior to September 23, 
2002.  To achieve a rating higher than the currently assigned 
20 percent, severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief must be 
demonstrated.  Although the October 2002 VA examiner 
characterized the veteran's degenerative disc disease as 
"severe," the evidence of record does not demonstrate that 
the veteran suffers from recurring attacks with only 
intermittent relief.  As noted above, the veteran has 
reported having flare-ups of back pain about 2-3 times per 
year, with each episode lasting 2-4 days.  During such 
episodes, the veteran reported that his pain was a 6 or 7 on 
a scale of 10.  Therefore, by the veteran's own account he 
has flare-ups or recurring attacks of back pain at most 12 
days per year (3 episodes x 4 days each).  The veteran has 
also indicated that during such flare-ups his symptoms are 
alleviated by hot baths, heating pads, massage and an at-home 
physical therapy program.  Given the relatively short and 
infrequent nature of the veteran's flare-ups of back pain, he 
is able to experience relief from symptoms on more than only 
an intermittent basis.  In this connection, the Board 
observes that the veteran has not provided any objective 
medical evidence of treatment for these episodes.  Thus, 
while the veteran does appear to have recurrent attacks of 
back pain, such is contemplated by the assigned 20 percent 
rating.

Diagnostic Code 5293, as effective from September 23, 2002 to 
September 25, 2003, also does not avail the veteran.  The 
next highest rating under this Diagnostic Code is 40 percent.  
In order to obtain such a rating, the veteran would have to 
suffer from incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Furthermore, such episodes would have to accompany physician-
prescribed bed rest and treatment.  See id. at Note 1.  While 
as noted above the veteran has complained of flare-ups of low 
back pain, the record does not reflect physician-prescribed 
bed rest or treatment for such episodes.  Moreover, by the 
veteran's own account, he suffers from flare-ups of back pain 
about 2-3 times per year, with each episode lasting 2-4 days.  
Thus, by the veteran's own report, he suffers from flare-ups 
less than 2 weeks per year - far less than the 4-6 week time 
frame required for a 40 percent rating.

Alternatively, Diagnostic Code 5293, effective September 23, 
2002 to September 25, 2003, allows a disability rating to be 
evaluated by combining under Section 4.25 separate 
evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities.  Since no neurologic symptomatology or other 
pertinent disability has been exhibited, such alternative 
evaluation is not for application in this case.

(ii)  The current schedular criteria

As discussed above, under the current schedular criteria the 
veteran's back disability could be alternatively rated under 
the general rating formula for back disabilities or 
alternatively under the specific criteria found in Diagnostic 
Code 5243.

To obtain a disability rating higher than the currently 
assigned 20 percent under the new spine regulations as they 
pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The record reveals that the veteran has 
forward flexion of the lumbar spine to 80 degrees.  Pain was 
not noted on forward flexion until forty degrees.  The full 
range of motion of the thorocolumbar spine was 160 degrees.  
Therefore, under the current spine regulations, the veteran 
has exhibited a range of motion consistent with a 10 percent 
disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242 (2003) [awarding a 10 percent disability rating 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees or where the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees].  

Moreover, the veteran has not exhibited favorable ankylosis 
of the entire thoracolumbar spine.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although the October 2002 VA examination revealed a 
decreased range of motion of the low back, the medical 
evidence of record fails to demonstrate the presence of any 
ankylosis, favorable or unfavorable.  The October 2002 VA 
examination showed that the veteran was able to forward flex 
the lower back to 80 degrees.  Because the veteran is able to 
move his lower back joint, by definition, it is not immobile.  
Therefore, ankylosis is not shown.  

Accordingly, the current criteria regarding range of motion 
are of no help to the veteran.

The current version of Diagnostic Code 5243 regarding 
intervertebral disc syndrome likewise does not avail the 
veteran.  To obtain the next higher rating (40 percent) under 
the schedular criteria for intervertebral disc syndrome, the 
veteran would have to suffer from incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).  Furthermore, such episodes 
would have to accompany physician-prescribed bed rest and 
treatment.  See id. at Note 1.  As explained above in 
connection with the 2002-3 version of this regulation, which 
is identical, the veteran suffers from flare-ups of back pain 
less than two weeks per year.  Therefore, he does not meet 
the 4-6 week time frame necessary for a 40 percent rating.

Fenderson considerations

As alluded to above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the Board finds that at no time since the 
effective date of service connection has the veteran met or 
nearly approximated the criteria for higher than a 20 percent 
rating under either the current or former spine regulations.  
The only medical examination of record regarding the 
veteran's low back disability is the report of the October 
2002 VA examination (the June 2003 VA examination merely 
relied on the findings of the October 2002 VA examination).  
Because this examination is the only post-service medical 
examination regarding the veteran's low back disability, it 
would be impossible to assign multiple disability ratings for 
given time periods.  

Although the veteran has indicated receiving treatment from a 
chiropractor and a private physician, records of which could 
possibly lead to staged ratings, he has neither produced 
these records nor provided VA with the appropriate 
authorization forms, despite VA's attempts to obtain them.  
Likewise, the veteran failed to report to a January 2004 VA 
examination.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.



DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in 
DeLuca.  The Board specifically observes the veteran's 
complaints of pain and flare-ups as well as his complaints 
that his back disability has prevented him from performing 
automotive repairs in connection with his job in automotive 
sales and service.  He also has complained that these 
symptoms have limited his hunting, fishing, walking, and 
performance of simple domestic chores.  

The objective clinical findings of record, however, do not 
reflect impairment that warrants a higher rating.  The 
October 2002 VA examiner noted that weakness, excess 
fatigability, lack of endurance and evidence of 
incoordination were not apparent.  Furthermore, although pain 
at the extremes of motion, some flare-ups and interference 
with one aspect of the veteran's occupation were noted, such 
are contemplated by the assigned 20 percent rating.  
Therefore, the Board is unable to identify any clinical 
findings that would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  The current 20 percent 
rating adequately compensates the veteran for any functional 
impairment attributable to his low back disability, which as 
discussed above includes episodes of pain and limited motion.   
See 38 C.F.R. § 4.1, 4.10 (2003).

Extraschedular consideration

In the July 2003 rating decision, the RO specifically found 
that consideration of an extraschedular rating was not 
warranted.  Since an extraschedular evaluation has been 
considered by the RO, the Board will, accordingly, consider 
the provisions of 38 C.F.R. 3.321(b)(1) (2003) in connection 
with the issues on appeal.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996) [the question of an extraschedular rating is a 
component of the veteran's claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2003).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his low 
back disability. Indeed, it does not appear from the record 
that he has been hospitalized at all since service.  While 
the veteran's low back disability causes him pain and can 
restrict certain activities such as hunting, fishing and 
performing household chores, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Furthermore, while the veteran has reported not being able to 
perform automotive repair work that requires bending, such is 
accounted for by the 20 percent disability rating.  See 38 
C.F.R. §§ 3.321(a), 4.1 [the percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations].  For reasons stated above, the Board 
believes that the 20 percent rating which it has assigned 
takes into consideration the pain and limitations occasioned 
by the veteran's low back disability.

In short, the evidence does not support the proposition that 
the veteran's service-connected disc degeneration at the L5-
S1 level presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2003).  Accordingly, referral 
of this issue to appropriate VA officials for consideration 
of an extraschedular evaluation is not warranted.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the claim.  The benefit sought on appeal is accordingly 
denied.

ORDER

Entitlement to an increased disability rating for disc 
degeneration at the L5-S1 level is denied.  


REMAND

With respect to the veteran's claim for an increased rating 
for bilateral hearing loss, there are two examinations of 
record, the report of the October 2002 VA audiology 
examination and an October 2002 audiology examination by 
C.A.F., M.C.D.  
The October 2002 VA audiology examination revealed hearing 
loss at a noncompensable level; the audiology examination 
conducted by C.A.F. revealed hearing loss at a compensable 
level.  However C.A.F.'s findings were not presented in a 
format that is appropriate or usable for VA purposes.  
Specifically, the Board notes that hearing level measurements 
were presented in a graphical format which does not precisely 
indicate the resulting decibel reading.  Although the average 
decibel loss for the 1000, 2000, 3000 and 4000 Hertz levels 
is noted, no breakdown of decibel loss at each of these 
frequencies is given.

VA regulations provide for an alternative method of 
calculating a disability rating for hearing loss when 
exceptional patterns of hearing impairment are demonstrated.  
Exceptional patterns of hearing loss are found when puretone 
thresholds at each of four specified frequencies (1000, 2000, 
3000 and 4000 Hertz) are 55 decibels or more; or, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 
(2003).  Because C.A.F. did not indicate puretone thresholds 
at these specific frequencies, the Board cannot evaluate the 
possible applicability of 38 C.F.R. § 4.86.

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  Because there is 
some discrepancy in the level of hearing loss shown in the 
two examination reports, and because C.A.F.'s examination 
results were not presented in a usable format, the veteran's 
bilateral hearing loss claim must be remanded for an 
additional VA audiology examination.  

Accordingly, this issue is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of any hearing loss.  
The examiner is asked to provide results 
in a numeric format for each of the 
following frequencies: 1000, 2000, 3000 
and 4000 Hertz.  The examiner is also 
asked to provide an average of the above 
frequencies for each ear, and to provide 
speech recognition scores for each ear 
using the Maryland CNC Test. 

2.  VBA should then readjudicate the 
bilateral hearing loss claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and should be given an 
appropriate opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  In 
particular, he is invited to submit an addendum or a report 
of a new examination from C.A.F. which addressed the 
deficiencies in the previous examination report.   See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Finally, the veteran is advised that his failure to report 
for examination may result in adverse consequences to his 
claim.  See 38 C.F.R. §§ 3.158, 3.655 (2003); see also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



